       Case 0:19-tp-60031-RS Document 1 Entered on FLSD Docket 08/16/2019 Page 1 of 8
    PR* 22                 '                                        DOCKETNUMBER (Tran.Court)
    (qet.zJa8)                                                                                     2:14cR00147-M HH
                                      TRANSFER O F JU RISDICTIO N                                  oo3
                                                                                                   DOCj-
                                                                                                       ETNMBER(
                                                                                                              Rec
                                                                                                                -.
                                                                                                                 m
                                                                                                                 Cour
                                                                                                                    t
                                                                                                                    -
                                                                                                                    )w w.
    NAMEAND ADDRESS OF SUPERVISED RELEASEE                             DISTRICT                    DIVI
                                                                                                      SION
    OSCAR M OSES BADG ER                                               ND/AL                       ND/AL
                                                                       NAMEOF SENTENCING JUDGE
                                                                       Honorable Madeline H.Haikala
                                                                       DATES OF SUPERVISED         FROM        TO
                                                                       RELEASE                     7/19/2019   7/18/2024
    OFFENSE
    18 U.S.C.j1349and52 ConspiracytoCommitBankFraud;1yU.S.C.51028A Aggravated
    IdentityTheft;18U.S.C.j1029(a)(3)FraudwithAccessDevices




    PART 1 -ORDER TRANSFERRING JURISDICTION

    UNITED STATES DISTRICT CO URT FOR THE                              NO THERN DISTRICT O F ALABA A
        IT IS HEREBY ORDERED thatpursuantto 18 U.S.C.3605 the jurisdiction ofthe probationeror
    supervised releasee nam ed above be transferred w ith the records ofthis Coud to the United States
    DistrictCourtforthe      SO UTHERN DISTRICT O F FLO RIDA                upon that Courfs order of
    acceptance ofjurisdiction.This Coud hereby expressly consentsthatthe period ofprobation or
    supervised release m ay be changed bythe DistrictCoudtow hichthistransferis m adewithoutfurther
    inquiry ofthis court.* Colltctlon ofrestitutîon wlllbe retalned by the septepcfng distrîct/fthe
    reat/t/tfon hasbeen orderedjolntand severalwith any otherdefendantls).
       42-5Da-22#
              ti'
                                                                           .
                                                                          ni
                                                                           ted ta s IstrictJud e
'
    U hl:sentence ma bedel
                         eted In the dlscretl
                                            on efthe ansferrln Coud.
    PART 2-ORDER ACCEPTING JURISDICTION

    UNITEDSTATESDlsm lcTcounTFonTHE               SO UTHE N DISTRICT O F FLO RID
       ITISHEREBYORDERED thatjurisdictionovertheabove-namedprobationer/supervisedreleasee
    be accepted and assum ed by this Coud from and afterthe entry ofthis order.


        f                                                       .




                     '                                -     C
                                                            ,                        /                              -
                                                                              .     /     ts
                 j
                           Z/                                   yyx'--' Unl
                                                                        .t/d tatesDlstr''
                 dlveda                                                                lctJud e
            Case2:14- cr-00l47-
    Case 0:19-tp-60031-RS      M HH-SG
                           Document  1 CEntered
                                          Documonent88 Docket
                                                  FLSD Filed 12/           1of7
                                                                18/14 PagePage
                                                               08/16/2019      2 of 8                          FILEE
                                                                                                     2014 Da&18 PM 04:
                                                                                                                     4
AO 2455 (Rev.1/98)(N.D.AIa.rev.)Sheet1-JudgmentInaCrlmlnalCase                                       u.s.nlsm lcTCOUR
                                                                                                         . .     BAK

                           UNITED STATES DISTRICT CO URT
                               N odhern D istrictofA labam a
UNITED STATES OF AMERICA
                                                              Case NumberCR 14-MHH-147-S
OSCAR MOSES BADGER
    Defendant.


                                JUDGM ENT IN A CRIM INAL CASE
                         (ForOffenses Commltted On orAAerNovember1,1987)
        The defendant,OSCAR MOSES BADGER,was represented byJeffrey D.Bramer.

        OnmotlonoftheUnitedStates,thecoud hasdismlssedcountts)1,3,5,and 6.
        Thedefendantpleadedgulltytocountls)2,4,and7.Accordlngly,thedefendantisadjudgedguiltyofthe
followingcountts),involvlngthe indlcatedoffensets):
Tltle& sectlon                        NatureofOffense                               CountNumberts)

18U.S.C.j1349andj2           ConspiracytoComml  tBank Fraud                         2
18U.S.C.j1028A               Aggcvated ldentltyTheft                                4
18U.S.C.j1029(a)(3)          Fraudwl thAccess Devlces                               7

     As pronounced on 11/21/2014,the defendantis sentenced as provided in pages 2 through 6 ofthis
Judgment. The sentence isimposed pursuantto the Sentencing Reform Actof1984.

        ItisorderedthatthedefendantshallpaytotheUnitedStatesaspecialassessmentof$300.00,forcountts)
2,4,and 7,which shallbe due immediately.
      ltIsfurtherorderedthatthedefendantshallnotifythe United StatesAttorneyforthisdistrictwithin30days
ofanychange ofname,residence,ormailing address untilaI1snes,restltutlon,costs,and specialassessments
imposed bythisJudgmentare fully paid.
        Signed thisthe 18th dayofDecember,2014


                                                                         e
                                                                                *


                                            M ADELM HUG ES HM KALA
                                            U.S.DISTY CT JUDGE
               Case 2:14-cr-00147-
       Case 0:19-tp-60031-RS      MHH-SGC
                              Document     Documonent
                                       1 Entered     88 Docket
                                                   FLSD Filed 12/18/14 Page
                                                                08/16/2019  2 of37 of 8
                                                                           Page
AO 245S(Rev.1/98)(N.D.A1a.rev.)Sheet2-lmprl
''''    ..........................   .   .
                                          sonment
                                             .                              ''''''''''




                                                                                              Judgm ent-page 2 of6
Defendant: O SCAR M OSES BADG ER
Case Number: CR 14-MHH-147-S

                                                      IMPRISONMENT
       ThedefendantIsherebycommlttedtothecustedyofthe UnitedStatesBureauofPrlsonsto beimprisoned
fora term of56 monthson Counts Two and Seven,separately,with each countto be served concurrently with
the other,plusa 2 yearconsecutlve sentence isimposed asto CountFour.
                 The Coud makes the foll
                                       owing recommendations to the BureauofPrisons:

1. The defendantbe placed a facilityclose to South Florida
2. The defendantbe allowed to partlcipate in a drug treatmentprogram .
                 The defendantisremanded to the custody ofthe United States Marshal.




                                                         RETUR N

                 Ihave executedthis Judgmentasfollows:




                Defendantdelivered on                   to                               at
                           , with a cedified copyofthlsJudgment.


                                                             Q nitei statesMarsfial
                                                 By
                                                                   Deputy M arshal
            Case 2:14-cr-00147-
    Case 0:19-tp-60031-RS      MH H-SGC
                           Document      Document
                                     1 Entered      88 Docket
                                               on FLSD Filed 12/18/14 PagePage
                                                               08/16/2019  3 of47 of 8
AO 245S(Rev.1/98)(N.D.AIa.rev.)Sheet3-SupeNlsedRelease
                                                                                                Judgment-page 3 of6
Defendant:OSCAR MOSES BADGER
Case Number: CR 14-MHH-147-S
                                        SUPERVISED RELEASE
      Upon release from imprisonment,the defendantshallbe on supervised release fora term of60 months.
TheProbation Office shallprovidethedefendantwithacopyofthestandardconditionsandanyspecialconditions
efsupervised release.
                                    STANDM D CONDITIONS OF SUPERVISED RELEASE
W hllethedefendantIsonsupervlsedreleasepuouantto thlsJudgment:
1) Thedefendantshal
                  lnotcomml
                          tanetherfederal,stateQrIccalcrlme;specl
                                                                fically.thedefendantshallnotIllegal
                                                                                                  lypossessaXntrclled
    substanceandshallnotownorpossessasrearm ordestructi
                                                      ve devl
                                                            ce.
2) Thedefendantshallnd IeâvethejudlclaldlstrictwltheutpermlsslonQftheCourterprobatlonomcer.
3) ThedefendantshallreporttotheprobatlônofflcerasdlrectedbytheCeudorprebatlonomcerandshallsubml   tatruthfulandcemplete
   wrl
     qenrepertwithintheflrst5ve(5)dap ofeachmenth.
4) Thedefendantshallanswertruthfulyallinqulriesbytheprobationomœr,shallprovldetheprobati
                                                                                       onomceraccesstorequestedflnancial
     I
     nformatlon.and shallfollow the Instrudlonsoftheprobatlonofflcer.
5) Thedefendantshallsuppodhisorherdependentsandmeetotherfamilyresponsibilities.
6) ThedefendantshatlworkregularlyataIawfuloccupati
                                                 onunj
                                                     essexcusedbytheprobatlonoffi
                                                                                cerforschooling,training'orother
    acceptablereasens.
7) Thedefendantshalnoti fytheprobationomcerten(10)daysprl ortoanychangeinresidenx oremployment.(Onchangeofresidenr. e
   toanewjuKsdlctlonofapersonconvlctedeitherofacrlmeofvi olenceorofadrugtramcklngoffense.theProbati
                                                                                                  onOfgceIsrespenslbl
                                                                                                                    e
   forcompl/ngwl ththenoticeprovisionsef18U.S.C.54042(b).)
8) Thedefendantshallrefrainfrom excessiveuseefalcohol,exceptthatadefendantwhllelntheDrugandAlcoholIntensiveCounseling
   andAftercareServlceProgram (DAICASP)(orO mparableprogram inanotherdistrlct)shallconsumenealx hol.Thedefendantshall
    netpurchase,possess,use,distribute.oradmlnisteranynarcoticerotherœ ntrolled substanœ ,orany paraphemaliarelatedtosuch
    substances.
9) Thedefendantshallnotfrequentplaceswherecontroll
                                                 edsubstancesareIllegallysold.used,dlstributed,oradmlnlstered.
IQ) Thedefendantshal
                   lnotassoclatewlthanypersonsengagedIncrlmlnalactlvlty,andshallnotassocl atewlthanypersoncenvictedof
    a felonyunlessgranted perm isslontodoso bytheprobatlonemcer.
11) Thedefendantshallpermi
                         taprobatlenomtertovl
                                            sithlm erheratanytlmeathomeorel
                                                                          sewhereandshal
                                                                                       lpermltconsscatl
                                                                                                      onofany
    x ntraband obse-ed lnplainvl
                               :w bytheprobatloncfflcer.
12) Thedefendantshallnotifytheprobatlonomcerwl
                                             thinseventy-Go(72)hoursofbelngarrestederquestionedbyalaw enforcement
    efficer.
13) ThedefendantshallnotenterIntoanyagreementtoactasanInformeroraspeclalagentofaI
                                                                                aw enforcementagencywlthoutthe
    permlsslonoftheCourt.
14) Thedefendantshallcomplywlthanydlrectlonsfrom theprobationemcerto se-enotlceofthlrd padyrlsksthedefendantmaypose,
    andshal
          lx operate<ththe omcer'se#ortsto consrm x mpllance.
15) Thedefendantshallcomplyw1ththeprobatlonomœ 'sPoliclesandProceduresConcemingCoudorderedFinancialObllgatlonstosatlsfy
    thebalanœ ofanym onetaryobllgatlonresul
                                          t-
                                           lngfrom thesentencelm posedinthecase.Further.thedefendantshallnotlfytheprobatlon
    office ofanychangeIn thedefendant'secenomlcclrcum stancesthatmlghtaffectthe defendant'sabili
                                                                                               tytopaya5ne,restltutl on,or
    assessmentfee.I fthedefendantbecomesmerethan60da> delinquentinpaymentsofflnancialobli     gations,the defendantmaybe
    (a)requlredtoattendafinancialeducatlonoremploymentpreparatlonprogram underthe admlnlstrati
                                                                                             vesupeai si
                                                                                                       ontheprobati  on
    Qmcer,(b)placedonhnmeconsnementsubjecttoeledronicmenl      torlngforamaximum pee dof90 daysundertheadml   nistratlve
    supervisionoftheprobationofficer(wIththedefendanttopaythe=stQfmonltoringunlesstheprobatlonofficerdetermlnesthatthe
    defendantdoesnothave theabllltyto do K )$and/or(c)placed ina communltycorrectlonscenterforupto180daysunderthe
    administrati
               ve supervlsl
                          on ofthe probatl
                                         on omcer(wlththe defendantto paythecostofsubsistenceunlesstheprobatienefficer
    determinesthatthedefendantdoesnothavetheabllltytodoso).
16) UnlessexcusedbyaspeclalcondxonQfprobationorsupervlsedreleaseintheJudgmentorbyasubsequentcourtorder,thedefendant
    shallx mplyw1th 18 U.S.C.â3563(a)(probatlon)orj3583 (d)(supervlsed rel
                                                                         ease)regardingmandatol drugtestlng (with the
    defendanttoO ntributete thecostofdrugtestlngunlessthe probatlonQfflcerdqtermlnesthatthedefendantdoesnothavetheablllty
    todeso).Aposl
                tlveurlnalpl
                           smayresultlnthedefendant'
                                                   splacementIntheprobatlonomce'sDrugandAlcoholIntenslveCounsellng
    andAe rcareSealceProgram (DAICASP)(orcômparabl  e program I
                                                              nanotherdlstrld)undertheadmlnl
                                                                                           stratl
                                                                                                veSupervlsl
                                                                                                          onofthe
    probatlonomcer.
            Case 2:14-cr-00147-
    Case 0:19-tp-60031-RS      M HH-SG
                            Document 1 CEntered
                                          Documon
                                                ent88 Fi
                                                  FLSD  led 12/
                                                       Docket  18/14 PagePage
                                                              08/16/2019  4 of75 of 8
AO 245S (Rev.1/98)(N.D.A1a.rev.)Sheet3-ContinuatinnefStandardConditlonsofSupervisedRel
                                                                                     ease
                                                                                                                    Judgment-page 4 of6
Defendant: OSCAR MOSES BADGER
Case Number: CR 14-MHH-147-S

                             CONTINUATION OF STANDM D CONDITIONS OF SUPERVISED RELFM E

(17) UponImpcsltionefthespeclalconditl
                                     onbytheCoudnrupônaceurterderentereddurlngtheperfodofprobati  onorsupeNlsionfergeed
     causeshown,thedefendantshallbeplacedIntheDrugandAcoholIntenslveœ unsellngandAftercareSeNlceProgram (DAICASP)
     (orxmparableprogramlnanotherdl  strldlbasedupenahlstoryofdrugoralxholabuse.apeslti
                                                                                      veurlnalysls,orevl
                                                                                                       denceofexcesslve
     useofalxhol.Thlsprogfam Includes(a)testlngbythepmbatlonomceroranapprovedMendertodeted drtlgoralcoholabuse;(b)a
     drugtreatmentprogram whlchIncludeseducatlon,Indl
                                                    vldualorgroupO unsellng,orresldentlaltreatment,providedbytheprobation
     offlceoranapprovedvendor;(c)placementInacommunl   tycorredl
                                                               ensœ nter(halfwayhouse)forupto270dap;and/or(d)home
     conflnementsublecttcelectrenlcmenltorlngforupto 180 dap. Padlclpation I
                                                                           n theprogcm shallbe undertheadminlstratlve
     supewlslon ofthe probatlon omcer.and the defendantshallcontribute to the costs ofpaftldpation unl
                                                                                                     ess the probatlen omcer
     determlnesthatthe defendantdoesnothavetheablll tyto doso.
(18) Thedefendantmayb.plaœ dIntheprobationomce'   sO mputerrestridien/monitorlng program (orOmparabl
                                                                                                   epregram Inanother
     dlstrld)byvlrtueofaspeclalcondl
                                   tionofpsobati
                                               onorsupervl
                                                         sedreleasecontalnedIntheJudgment.Thisprogram mayIncludethe
     followlng:(a)The defendantshallnotKssess oruse any computerorportable eledronicdevlce which has the œpablltyof
     cemmunlcatlngwithanyothereledronl  cdevix wltheutthe priorapprovaloftheprobationomcerortheCourt Thlsincludes,buti snot
     ll
      m itedto,anycomputer,peaonaldlgltalassi
                                            stant.satelllteequ-
                                                              lpmentœ llul
                                                                         artelephone.orsealcessuchascomputeron-ll nebul letin
     board servlrxq and/erintemetseaice, The defendantshallnotlfythe probatien emcerbefore alterlng oreffeding repal
                                                                                                                   rs to any
     xmputerheuses.(b)Thedefendantshalpermlttheprobationofflcertoxndud periœ l
                                                                             c,unannouncedexaminationsofanycomputer
     and competer-related equipmentthedefendantQses,etherthan equipmentownedbyhls/heremployerthati
                                                                                                 s malntalnedata place
     efemploo entotherthanthedefendant'shome.Theexaminae nmayincludetheretrlekalandcopyingofalIdatafrom thecomputer,
     and intemalorexternalperlpheralequlpment,andanyso> are. (c)The defendant,underthe administrative supervlsionofthe
    pr
    eqoubip
          at
           ionnt
           me  oo
                mcee
                 wnrïsb
                      hy
                       ah
                        llI
                          sal
                            elomp
                               w.l
                                 ay
                                 ote
                                   hr
                                    is
                                     ,toexmo
                                          pen
                                            nbr
                                             se,h
                                                theIn
                                                 iwh st
                                                    ercaoll
                                                          atioun
                                                          mp   teorfuasn
                                                                       ey(ahn
                                                                            ad
                                                                             r/
                                                                              do
                                                                               wa rep
                                                                                rto /sov
                                                                                     reft
                                                                                        wa
                                                                                        entraecon
                                                                                               cesasntyocporomq
                                                                                                             hsbuit
                                                                                                                  te
                                                                                                                   ed
                                                                                                                    rsma
                                                                                                                      pt em
                                                                                                                        te ahl
                                                                                                                          ri se).uasnedshe
                                                                                                                                         o/
                                                                                                                                          ts
                                                                                                                                           hh
                                                                                                                                            ee
                                                                                                                                             rs
                                                                                                                                              th
                                                                                                                                               haanll
    submltte such moni
                     tering. The defendantehallconsentt: the placementofa notlce on any œ mputerupon which monitering
    hardware/softwareIsInstalledtowam othqrseftheexlstenceofthemônltering.(d)Thedefendantshallnotuseanycomputeror
    x mputer-relatedequlpmentownqdbyhlwherempl  omrexœ ptferstrlctbenestôfhlsemployerinthepedermanceofhl
                                                                                                       s/herjob-related
    dutles. (e)Thedefendantshallcon:entto thlrd-partydlsclosuretoanyempl oyerorpotentlalemployerofanycomputer-related
    restdcti
           onswhl.chhavebeenlmposeduponhlm/her.(f)ThedefendantshallpmvldetheU.S.ProbatlonOmcewithaccurateInformatlon
    aboutaI1hardware and software which œ mprlse any œ mputessptem he/she uses:alIpasswords used by th: defendant,and
    Infetmatlonpertalnlng to aI
                              lIntemetservl
                                          œ provldeo usedbythedefendant,whetherspeclfical
                                                                                        lysubscribedbythedefendantornot.
    ThedefendantshalprnvldewrlttenautherlzatlonforreleaseofInformatlonfrom thedefendant'sIntemetservlceprovlden (g)The
    defendantshallfumlsh hls/herpersonaland busl
                                               nesatel ephone recordsto the probati on offlceruK n request. Furthermore,the
    defendantshallprovldetheprobatlonomcerwlthwrittenauthorlyntlonforreleaseQfInformatlonfrem thedefendant'
                                                                                                          stelephoneservlce
    provider.(h)n edefendantshallnotpossessoruseanyo eefdataencrw tl
                                                                   onorstenographyso> areortechnlque.Thedefendant
    shallnQtalter,delete,orhlterex rdspedalnlngt: x mputeraccess,retrleval,orstorage.
(19) ThedefendantshallxoperatelnthecollectlonofDNAundertheadmi   nistratlvesupervislonoftheprobati
                                                                                                 onefflcer.
(20) IforderedtoaperiodofsupeaisedreleaseaqerIncarceratl
                                                       on,thedefendantshallreportInperson,wlthl
                                                                                              n72heursofreleasefrom the
    custe yofthe BureauofPrlscns.tothe prebatlonQfflce Inthedlstrl
                                                                 d where the defendantIsreleased.
(21) ForadefendantconvictedfortheflrsttlmeofadomestlcviolencecrimeasdeflnedIn18U.S.C.j3561(b),thedefendantshal
                                                                                                             lattend
    a publlc,prlvate.orprlvatenon-prorl
                                      teffenderrehabllltati
                                                          en pmgram appmved bythe courtand underthe admlnlstrative supervlsl
                                                                                                                           on
    ofthe pmbationomce.ifanapprovedprogram isavallablew'      l
                                                              thl
                                                                n a5GmIl
                                                                       e radlusofthedefendant'slegalresi
                                                                                                       dence.
(22) Foranydefendantrequlredtoregi
                                 sterundertheSexOffenderRegistratlonandNotificationAct,thedefendantshallcomplywiththe
    termsoftheActundertheadminl
                              stratlvesupervi
                                            slonoftheprobationomcer.Speciflcall
                                                                              y.thedefendant.ifO nvldedofasexualoffense
    asdescrlbedI
               n18u.s.c.j4> 2(c)(4)shalIrepodtheaddresswherethedefendantwilresl
                                                                              deandanysubsequentchangeofresldence
    totheprobatlonefflce,andshallreglsterasasexoffenderInanystatewherethedefendantresldes,Isemployed,carriesnnavoo tl
                                                                                                                    on,
    erisastudent.
             Case 2:14-cr-00147-
     Case 0:19-tp-60031-RS      M HH-SGC
                             Document     Document
                                      1 Entered     88 Fi
                                                on FLSD  led 12/
                                                        Docket  18/14 PagePage
                                                               08/16/2019  5 of76 of 8
AO 245S (Rev.1/98)(N.D,A1a.rev.)Shaet3(cont'd)-SupervisadRelease

                                                                                                 Judgment-page 5 of6
Defendant: OSCAR MOSES BADGER
Case Number: CR 14-MHH-147-S

                                         SPECIALCONDITIONS OFSUPERVISION
W hilethedefendantlsonsupervised releasepursuanttothlsJudgment:
1) To asslstln the œ llectienofrestitution, thedefendantshallnotlncuranynew debts(otherthannormaldebtsforutili
                                                                                                             tiesandrental
   expenses'ormortgagepao ents)oropenanynew Iinesofcedi
   I                                                             twlthoutpermi
                                                                             ssçonoftheprobationomcerunlessthedefendantls
   n tompsiancewiththe paymentofanymonelaryobll       gatl
                                                         ons ordered
2) Duetethedefendant'sadmittedhistoryofsubstanceabuseIhe shall.padicipate,endertheadministrativesupervisionoftheprobatlon
   omcer,(ntheDrugandAcoholIntqnsiveCounselingandAftercareSewiceProgram (DACASP)condudedbytheprobationoffice(er
     afcseump
     o     cha
             prableprogram conductedlnthedl
                                          strld ofsupewislon).(SeetheStandardConditlonsforabn'
                                                                                             efdescrlptlonofposslbleterms
          artlclpatlon.)
3) Duet:thedefendant'sIlmltededucatlen, he shallparticipate inaGED program undertheadministrative supervlsionoftheprobation
    omceri
         fnotcompleted I
                       n prlson.
   Duetothe defendant'scrlmlnalhlsto1,heshal
4) s                                       lpartlclpatelnaCognltlveBehavloralThertaivpey(CBT)oprogfam undertheadml
                                                                                                                 nlstrative
    upe-isl
          on ofthe probatlonomcer. The defendantshallœ ntrlbutetothe costofcognl        behavl raltherapyunl
    omcerdetermlnesthatthed                                                                               essthe probati
                                                                                                                       on
                           efendantdeesnothavetheabl
                                                   lltytodoso
   To
5) e  asglstthedefendantInobtalnlnggalnfulemploymant,heshal
    fth                                                   lpartlp.atelnajobsklll
                                                               cl              sprogram undertheadmi
                                                                                                   nlstratl
                                                                                                          vesupervislon
       eprobationofflter,
            Case 2'.14-cr-00147-
    Case 0:19-tp-60031-RS       M HH-SGC
                            Document      Documonent
                                      1 Entered     88 Fi
                                                   FLSD  led 12/
                                                        Docket  18/14 PagePage
                                                               08/16/2019  6 Of7
                                                                               7 of 8
AO 245S(Rev.1/98)(N.D.Aa.rev.)Sheet6-Resti
                                         tuenandForfei
                                                     ture

                                                                                     Judgment-page 6 of6
Defendant: OSCAR MOSES BADGER
Case Number: CR 14-MHH-147-S

                                     RESTITUTION AND FORFEITURE


                                               RESTITUTIO N

       The court,pursuantto the Victlm and W ltness Restitution Act,finds thatthe followingare victimts)of
defendant's criminalconductand have sustalned Ioss in the indicated amounts and orders restitutien by the
defendantas follows:

 Neme & addreqs ofpaveetsl                                                                  Am ount

 Regions Bank                                                                              $11,815.00
 c/o Regions Corporate security
 2090 Parkway Office Circle
 Hoover.AI35244
 RE:2:14-CR-147-MHH-SGC
 W ells Fargo Bank                                                                         $17,465.00
 Attn:CarolA.Mitchell,VP,CFE,CFS
 ExternalFraud lnvestigations
 RE:AccW 1090015728108
 MAC W 0151-021210 W lldwood Parkway,#200
 Birmingham ,AI35209
 RE:2:14-CR-147-MHH-SGC


 TargetCorporation                                                                          $1,650.00
 c/o David Hall
 District340 Office
 4616 Highway 280
 Birmingham ,Al35242
 RE:2:14-CR-147-MHH-SGC

       Paymentsofrestitution withoutinterestare to be made to Clerk,U.S.DistrictCourt,fortransferto the
9a#ee(S).
        During the period ofincarceration,the defendantlsto make paymentsof25.00permonth.Upon release
from imprisonment,anyremainlng balanceshallbe paid In monthly paymentsduring the perlod ofsupervislon in
accordancewiththe financialguidelinespreviouslyapproved bythe CourtforuseInthisdistrictand adm inistered
by the probation office. Paymentls due ln fullno Iaterthan the end ofthe defendant's term ofsupervision.
        Ifthere are m ultiple payees,any paym entnotmade dlred ly to a payee shallbe divided proportionately
am ong the payees nam ed unless othe- ise specified here:
The defendantIsorderedto payrestitution of$30,930.00to thevictimsandlnthe amountslisted Inthe restitution
sedionofthe presentence report The restitution shallbe ordered Jolntand severallywith BobbyHanna,Jr.,
HeatherStefanelli,and Lem oyne R.May.

Note: The vlctlm 's recoveœ Is Ilm ited to the am ount of thelr loss and the defendant's Ilablllty for
restltutlon ceases Ifand w hen thevlctlm recelves fullrestltutlon.
           Case 2;14-cr-00147-
   Case 0:19-tp-60031-RS      M HH-SGC
                           Document     Documon
                                    1 Entered ent88 Fi
                                                FLSD  led 12/
                                                     Docket  18/14 PagePage
                                                            08/16/2019  7 of78 of 8


                                             FORFEITURE
      The defendantisordered to forfeitthe following propertyto the United States:
The Courtorders criminalforfeiture,and a separate FinalOrderofForfeiture willbe issued
